            Case 2:19-cv-02054-DB Document 22 Filed 03/10/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MALKIYAT SINGH,                                 No. 2:19-cv-2054 DB
12                        Plaintiff,
13             v.                                        ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.1

20   Plaintiff’s motion argues that the Appeals Councils’ rejection of new evidence, the

21   Administrative Law Judge’s step two finding, the Residual Functional Capacity determination,

22   and the Administrative Law Judge’s treatment of the lay testimony constituted error.

23            For the reasons explained below, plaintiff’s motion is granted, the decision of the

24   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

25   further proceedings.

26   ////

27
     1
      Both parties have previously consented to Magistrate Judge jurisdiction over this action
28   pursuant to 28 U.S.C. § 636(c). (See ECF No. 21.)
                                                    1
        Case 2:19-cv-02054-DB Document 22 Filed 03/10/21 Page 2 of 7


 1                                  PROCEDURAL BACKGROUND

 2          In July of 2016, plaintiff filed an application for Disability Insurance Benefits (“DIB”)

 3   under Title II of the Social Security Act (“the Act”), alleging disability beginning on December 1,

 4   2015. (Transcript (“Tr.”) at 16, 221-22.) Plaintiff’s alleged impairments included depression,

 5   insomnia, memory problems, diabetes, high blood pressure, high cholesterol, back pain,

 6   headaches, and hearing problems. (Id. at 239.) Plaintiff’s application was denied initially, (id. at

 7   151-55), and upon reconsideration. (Id. at 159-64.)

 8          Plaintiff requested an administrative hearing and a hearing was held before an

 9   Administrative Law Judge (“ALJ”) on June 19, 2018. (Id. at 94-118.) Plaintiff was represented

10   by an attorney and testified at the administrative hearing. (Id. at 94-97.) In a decision issued on

11   September 12, 2018, the ALJ found that plaintiff became disabled on June 25, 2018. (Id. at 27.)

12   The ALJ entered the following findings:

13                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2018.
14
                    2. The claimant has not engaged in substantial gainful activity
15                  since the alleged onset date (20 CFR 404.1571 et seq.).
16                  3. Since the alleged onset date of disability, December 1, 2015, the
                    claimant has had the following severe impairments: degenerative
17                  disc disease of the lumbar spine, diabetes, headaches, hypertension,
                    depression and anxiety (20 CFR 404.1520(c)).
18
                    4. Since the alleged onset of disability, December 1, 2015, the
19                  claimant has not had an impairment or combination of impairments
                    that meets or medically equals the severity of one of the listed
20                  impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20 CFR
                    404.1520(d), 404.1525, and 404.1526).
21
                    5. After careful consideration of the entire record, the undersigned
22                  finds that since December 1, 2015, the claimant has the residual
                    functional capacity to perform light work as defined in 20 CFR
23                  404.1567(b) involving frequent climbing of stairs, balancing,
                    stooping and crouching. He can occasionally kneel, crawl and climb
24                  ladders/ropes/scaffolds. He can understand, remember, and carry out
                    simple repetitive tasks with only occasional public contact.
25
                    6. Since December 1, 2015, the claimant has been unable to
26                  perform any past relevant work (20 CFR 404.1565).
27                  7. Prior to the established disability onset date, the claimant was an
                    individual closely approaching advanced age. Applying the age
28                  categories non-mechanically, and considering the additional
                                                        2
         Case 2:19-cv-02054-DB Document 22 Filed 03/10/21 Page 3 of 7


 1                     adversities in this case, on June 25, 2018, the claimant’s age category
                       changed to an individual of advanced age (20 CFR 404.1563).
 2
                       8. The claimant has a limited education and is able to communicate
 3                     in English (20 CFR 404.1564).

 4                     9. Prior to June 25, 2018, transferability of job skills is not material
                       to the determination of disability because using the Medical-
 5                     Vocational Rules as a framework supports a finding that the claimant
                       is “not disabled,” whether or not the claimant has transferable job
 6                     skills. Beginning on June 25, 2018, the claimant has not been able
                       to transfer job skills to other occupations (See SSR 82-41 and 20
 7                     CFR Part 404, Subpart P, Appendix 2).

 8                     10. Prior to June 25, 2018, the date the claimant’s age category
                       changed, considering the claimant’s age, education, work
 9                     experience, and residual functional capacity, there are jobs that
                       existed in significant numbers in the national economy that the
10                     claimant could have performed (20 CFR 404.1569 and 404.1569(a).

11                     11. Beginning on June 25, 2018, the date the claimant’s age category
                       changed, considering the claimant’s age, education, work
12                     experience, and residual functional capacity, there are no jobs that
                       exist in significant numbers in the national economy that the claimant
13                     could perform (20 CFR 404.1560(c) and 404.1566).

14                     12. The claimant was not disabled prior to June 25, 2018, but became
                       disabled on that date and has continued to be disabled through the
15                     date of this decision (20 CFR 404.1520(g)).

16   (Id. at 18-26.)

17           On August 9, 2019, the Appeals Council denied plaintiff’s request for review of the ALJ’s

18   September 12, 2018 decision. (Id. at 1-5.) Plaintiff sought judicial review pursuant to 42 U.S.C.

19   § 405(g) by filing the complaint in this action on October 12, 2019. (ECF. No. 1.)

20                                            LEGAL STANDARD

21           “The district court reviews the Commissioner’s final decision for substantial evidence,

22   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

23   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

24   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

25   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

26   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

27           “[A] reviewing court must consider the entire record as a whole and may not affirm

28   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,
                                                           3
            Case 2:19-cv-02054-DB Document 22 Filed 03/10/21 Page 4 of 7


 1   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

 2   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

 3   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d 1072,

 4   1075 (9th Cir. 2002).

 5            A five-step evaluation process is used to determine whether a claimant is disabled. 20

 6   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

 7   process has been summarized as follows:

 8                   Step one: Is the claimant engaging in substantial gainful activity? If
                     so, the claimant is found not disabled. If not, proceed to step two.
 9
                     Step two: Does the claimant have a “severe” impairment? If so,
10                   proceed to step three. If not, then a finding of not disabled is
                     appropriate.
11
                     Step three: Does the claimant’s impairment or combination of
12                   impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                     Subpt. P, App. 1? If so, the claimant is automatically determined
13                   disabled. If not, proceed to step four.
14                   Step four: Is the claimant capable of performing his past work? If
                     so, the claimant is not disabled. If not, proceed to step five.
15
                     Step five: Does the claimant have the residual functional capacity to
16                   perform any other work? If so, the claimant is not disabled. If not,
                     the claimant is disabled.
17

18   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

19            The claimant bears the burden of proof in the first four steps of the sequential evaluation

20   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden
21   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

22   1098 (9th Cir. 1999).

23                                             APPLICATION

24            Plaintiff’s pending motion asserts the following four principal claims: (1) the Appeals

25   Council erred by failing to properly consider new evidence; (2) the ALJ erred at step two of the

26   sequential evaluation; (3) the ALJ’s Residual Functional Capacity determination was erroneous;
27   ////

28   ////
                                                         4
            Case 2:19-cv-02054-DB Document 22 Filed 03/10/21 Page 5 of 7


 1   and (4) the ALJ’s treatment of the lay testimony constituted error. (Pl.’s MSJ (ECF No. 14) at 7-

 2   14.2)

 3   I.       New Evidence

 4             On May 29, 2018, Dr. Xiannan Tang examined plaintiff and found that plaintiff displayed

 5   “mild, moderate, resting tremor, postural tremor, ‘pill-rolling’, rapid, present in the upper

 6   extremities.”3 (Tr. at 90.) Dr. Tang reviewed an MRI of plaintiff’s brain and found

 7   “Parkinsonism” based on “frontal lobe atrophy.” (Id. at 90.) Dr. Tang “suspected [plaintiff] may

 8   have some sort of CNS degeneration” based on plaintiff’s “MDD, anxiety and insomnia[.]” (Id.)

 9            Dr. Tang’s treatment records could not be obtained prior to the June 19, 2018 hearing and

10   were not before the ALJ. (Tr. at 299.) The evidence, however, was submitted to the Appeals

11   Council. In evaluating plaintiff’s notice of appeal, the Appeals Council found that this evidence

12   did “not show a reasonable probability that it would change the outcome of the decision.” (Id. at

13   2.)

14                   While Dr. Tang’s findings were not before the ALJ,
15                   … when a claimant submits evidence for the first time to the
                     Appeals Council, which considers that evidence in denying review
16                   of the ALJ’s decision, the new evidence is part of the administrative
                     record, which the district court must consider in determining
17                   whether the Commissioner’s decision is supported by substantial
                     evidence.
18

19   Brewes v. Commissioner of Social Sec. Admin., 682 F.3d 1157, 1163 (9th Cir. 2012); see also

20   Gardner v. Berryhill, 856 F.3d 652, 656 (9th Cir. 2017) (“district court recognized that . . . it had
21   to determine whether the ALJ’s finding of nondisability was supported by substantial evidence in

22   the entire record—including any new evidence in the administrative record that the Appeals

23   Council considered—not just the evidence before the ALJ”).

24
     ////
25

26
     2
      Page number citations such as this one are to the page number reflected on the court’s CM/ECF
     system and not to page numbers assigned by the parties.
27
     3
      Pill-rolling “is an involuntary movement . . . consistent with Parkinson’s.” Banahan v. Colvin,
28   No. 14 C 682, 2015 WL 1061649, at *3 (N.D. Ill. Mar. 4, 2015).
                                                       5
         Case 2:19-cv-02054-DB Document 22 Filed 03/10/21 Page 6 of 7


 1            Here, the ALJ rejected plaintiff’s testimony based, in part, on the finding that plaintiff

 2   reported “insomnia and headaches,” but “[b]rain scan revealed no acute intracranial pathology

 3   seen.” (Tr. at 22.) The ALJ also characterized the record as having “limited objective

 4   findings[.]” (Id. at 24.) The record, however, now includes additional objective evidence finding

 5   that plaintiff suffered from “Parkinsonism” based on “frontal lobe atrophy.” (Id. at 90.)

 6            Since the new evidence in the administrative record directly undermines the basis of the

 7   ALJ’s decision, the court concludes that the Commissioner’s decision was not supported by

 8   substantial evidence. Accordingly, for the reasons stated above, the court finds that the

 9   Commissioner’s decision is not supported by substantial evidence, and plaintiff is entitled to

10   summary judgment on this claim.

11                                              CONCLUSION

12            After having found error, “‘[t]he decision whether to remand a case for additional

13   evidence, or simply to award benefits[,] is within the discretion of the court.’”4 Trevizo v.

14   Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232

15   (9th Cir. 1987)). A case may be remanded under the “credit-as-true” rule for an award of benefits

16   where:

17                   (1) the record has been fully developed and further administrative
                     proceedings would serve no useful purpose; (2) the ALJ has failed to
18                   provide legally sufficient reasons for rejecting evidence, whether
                     claimant testimony or medical opinion; and (3) if the improperly
19                   discredited evidence were credited as true, the ALJ would be
                     required to find the claimant disabled on remand.
20
21   Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014).

22            Even where all the conditions for the “credit-as-true” rule are met, the court retains

23   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

24   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

25   4
       Given the ALJ’s error, that correction of the error may alter the entirety of the ALJ’s opinion,
26   and in light of plaintiff’s request that this matter be remanded for further proceedings, the court
     finds it unnecessary to reach plaintiff’s remaining claims of error. See Morales v. Berryhill, 239
27   F.Supp.3d 1211, 1220 (E.D. Cal. 2017) (“In light of the remand for payment of benefits required
     by the resolution of the two claims addressed above, the court need not address plaintiff’s third
28   claim for relief.”).
                                                           6
         Case 2:19-cv-02054-DB Document 22 Filed 03/10/21 Page 7 of 7


 1   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

 2   concludes that further administrative proceedings would serve no useful purpose, it may not

 3   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,

 4   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

 5   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).

 6           Here, this matter will be remanded further proceedings to allow the ALJ to reevaluate

 7   plaintiff’s claims in light of the evidence noted above.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. Plaintiff’s motion for summary judgment (ECF No. 14) is granted;

10           2. Defendant’s cross-motion for summary judgment (ECF No. 17) is denied;

11           3. The Commissioner’s decision is reversed;

12           4. This matter is remanded for further proceedings consistent with the order; and

13           5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.

14   Dated: March 9, 2021
15

16

17

18

19

20
21   DLB:6
     DB\orders\orders.soc sec\singh2054.ordd
22

23

24

25

26
27

28
                                                        7
